Citation Nr: 0932090	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hepatitis C.  A timely appeal was 
noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the San Diego RO on February 
13, 2008.  A copy of the hearing transcript has been 
associated with the file.  In June 2008, the Board remanded 
this issue to the RO (via the Appeals Management Center 
(AMC)) for further evidentiary development.  After completion 
of the requested development, the AMC returned the case to 
the Board for appellate review.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hepatitis C was 
incurred in service.  


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that service 
connection for hepatitis C is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran, who has a current diagnosis of hepatitis C, has 
put forth six theories of in-service incurrence:  receiving 
vaccines via a contaminated mass inoculation system; engaging 
in intercourse with Vietnamese prostitutes; sharing razors; 
transporting the wounded; transporting contaminated mail 
bags; and infection via contaminated surgical equipment used 
during a wisdom tooth extraction.  

The Veteran's service treatment records, which were recently 
located, do not reflect a diagnosis of hepatitis C.  The 
post-service medical evidence confirms that the Veteran 
currently has stage 2 hepatitis C.  A VA clinical record 
dated May 2002 notes the Veteran's report that he was 
informed of elevated liver enzymes in 1993.  The Veteran was 
not sure of how he had been infected.  He specifically denied 
several hepatitis C risk factors, including blood exposure or 
transfusions, intravenous drug use, intranasal cocaine use, 
HIV infection, body piercings, and tattoos.

The 1993 records identified by the Veteran were obtained by 
the RO, but there is no mention of elevated liver enzymes.  

A VA examination conducted in March 2007 found that the 
Veteran's hepatitis C was "less likely as not caused by ... 
high risk sexual behavior and intranasal cocaine and heroin 
use while in the service."  The examiner did not address the 
Veteran's remaining theories of incurrence.  In a June 2008 
remand, the Board requested that the VA examiner address the 
question of whether or not the Veteran's hepatitis could have 
been caused by sharing razors, transporting the wounded, 
transporting contaminated mail bags, or contaminated surgical 
equipment.

In February 2008, the Veteran submitted a statement from his 
treating dentist, who noted that he had recently extracted 
remnants of tooth #1.  The dentist felt that the incomplete 
extraction of tooth #1 was "indicative of the substandard 
dental procedures practiced in the field in Vietnam" and, on 
that basis, the dentist concluded that it was "possible" 
that contaminated dental instruments could have been the 
cause of the Veteran's hepatitis C.  

In April 2009, the VA examiner issued an addendum to her 
previous opinion.  She noted that transmission of hepatitis C 
was possible through any of the Veteran's claimed exposures, 
including transporting the wounded, handling cross-
contaminated mail, sharing razors, a wisdom tooth extraction 
with contaminated instruments, and mass inoculations.  As a 
result, the examiner concluded that hepatitis C was "at 
least as likely as not caused by the aforementioned 
exposures" in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In the February 2008 opinion, the Veteran's treating dentist 
predicated his conclusion upon the notion that tooth #1 was 
extracted in Vietnam.  However, review of the Veteran's May 
1969 dental exam upon entry into service shows that tooth #1, 
as well as two other wisdom teeth, #16 and #17, were missing 
at his induction.  Thus, it does not follow that tooth #1 was 
extracted under field conditions, as noted by the private 
dentist.  As his opinion is contrary to the facts as 
contained within the record, it is of little probative weight 
in this matter.


Without addressing the Veteran's remaining theories of 
incurrence, the Board finds that the Veteran's statements 
regarding exposure to hepatitis C through the use of mass 
inoculations systems and sharing razors are credible.  His 
accounts of receiving a vaccination via jet injection and his 
statement that the jet injector was not cleaned between uses 
are credible.  In addition, the Veteran is competent to 
report sharing razors, and there is nothing in the record 
that contradicts that evidence.  The VA physician who 
examined the Veteran stated in her April 2009 addendum that 
it was at least as likely as not that the Veteran's hepatitis 
C was due to these inservice activities.    

In light of the Veteran's credible accounts of sharing razors 
and his-service vaccination with an unsterilized jet 
injector, and the April 2009 VA physician's statement linking 
his chronic hepatitis C to those events, the Board is 
satisfied that the evidence supporting the claim is at least 
in equipoise with that against the claim.  Accordingly, 
service connection for hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


